Citation Nr: 0432414	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  00-03 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Entitlement to an increased rating for internal derangement 
and chondromalacia of the right knee, currently evaluated as 
10 percent disabling.

Entitlement to an increased rating for osteoarthritis of the 
right knee, currently evaluated as 10 percent disabling.

Entitlement to an increased rating for asbestosis and 
restrictive lung disease, currently evaluated as 10 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to March 
1990.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.

In May 2000, a hearing before a hearing officer was held at 
the Hartford RO.  A transcript of that hearing is of record.

When this case was last before the Board in June 2003, it was 
remanded for additional development.


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issues decided 
herein have been accomplished.

2.  The chondromalacia and internal derangement of the 
veteran's right knee are manifested by frequent episodes of 
locking, pain, and effusion without instability or 
subluxation.

3.  The osteoarthritis of the veteran's right knee is 
manifested by pain on motion, but extension of the knee is 
full and flexion of the knee is not limited to 60 degrees or 
less.  

4.  On pulmonary function testing in February 2004, the 
veteran's Forced Vital Capacity (FVC) was 82 percent of 
predicted, his Forced Expiratory Volume in one second (FEV-1) 
was 88 percent and the ratio of his FEV-1 over FVC (FEV-
1/FVC) was 81 percent.  


CONCLUSIONS OF LAW

1.  The veteran's right knee disability warrants an 
evaluation of 20 percent for internal derangement and 
chondromalacia. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5258 (2003).

2.  The veteran's right knee disability does not warrant more 
than the currently assigned evaluation of 10 percent for 
arthritis. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 
5010, 5260, 5261 (2003).

3.  Entitlement to a rating in excess of 10 percent for 
asbestosis and restrictive lung disease is not established.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, 
Diagnostic Code 6833 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through a letter dated in June 2003 
from the RO, the veteran has been informed of the evidence 
and information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of his 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  Although VA 
did not specifically inform the veteran that he should submit 
any pertinent evidence in his possession, it did inform him 
of the evidence that would be pertinent and that he should 
either submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  The veteran has not identified any outstanding 
evidence or information that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulations.  

The Board also notes that in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 420.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 7261(a)], 
the Court shall . . . take due account of the rule of 
prejudicial error")."  Id. at 422.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.

In this case, the RO readjudicated the veteran's claims for 
increased ratings following compliance with the notice 
requirements of the VCAA and the implementing regulations.  
There is no indication or reason to believe that its decision 
would have been different had the claims not been previously 
adjudicated.  In sum, the Board is satisfied that the RO 
properly processed the claims following compliance with the 
notice requirements of the VCAA and the implementing 
regulations.   

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2003) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities.  

According to a July 1999 VA report of pulmonary function 
tests, the veteran's Forced Vital Capacity (FVC) was 79 
percent of predicted, his Forced Expiratory Volume in one 
second (FEV-1) was 83 percent and the ratio of his FEV-1 over 
FVC (FEV-1/FVC) was 80 percent.  

A September 1999 VA progress note states that the veteran was 
seen for complaints of bilateral knee pain.  The veteran 
wears a hinged brace on his right knee and said that it helps 
control instability of the knee.  On examination there was a 
palpable popping sensation with valgus stress to the right 
knee with associated pain, tenderness along the 
medial/lateral joint line but no sensory deficits.

A September 1999 chest consult visit report states that the 
veteran was seen by a pulmonologist and was given inhalers.  
An appointment in the respiratory teaching clinic was set up.

The February 2000 report of VA examination notes that the 
veteran complained of swelling in his right knee.  Evaluation 
of the right knee showed a very small effusion with clear 
aching around the kneecap upon palpation.  Flexion was normal 
to approximately 135 degrees.  There was normal patellar 
tracking and hyperextension of the knee was to -10 degrees.  
There was no evidence of medial or collateral ligament 
laxity, but there was some mild aching with palpable pressure 
over the superior edge of the patella.  McMurray's test was 
negative and anterior drawer signs were negative also.  X-
rays from November 1998 showed no significant joint space 
narrowing and what appeared to be normal bony structures; 
although the examiner in November 1998 felt that there were 
some early arthritic changes of the medial femoral condyle.  
The impression was chondromalacia of the patella of the right 
knee.  There was objective evidence of some effusion.  X-ray 
studies from a few days prior to the examination in February 
2000 showed a small calcification in the medial compartment.  
The examiner stated that she was unsure if it was indicative 
of very early chondrocalcinosis.  Joint relationships were 
otherwise normal and there was no joint effusion.

A May 2000 VA examination report notes that the veteran 
complained of intermittent wheezing and sputum production.  
According to pulmonary function tests, the veteran's FVC was 
79 percent of predicted, his FEV-1 was 88 percent and the 
ratio of his FEV-1/FVC was 85 percent.  

A May 2000 progress note states that there was no effusion in 
the right knee, it was tender to palpation all over and 
strength was 5/5 with the exception of the quadriceps.  The 
assessment was chronic knee pain, status-post right knee 
arthroscopy x 2.  Non-steroidal antiinflammatory medication 
was recommended.

The veteran went to physical therapy sessions for his right 
knee in June and July 2000.  A June 2000 VA physical therapy 
outpatient initial evaluation report notes that the veteran 
wears a brace on his right knee.  He complained of pain 
registering 10 out of 10.  Upon examination, the veteran 
ambulated without assistive device and with no significant 
limp.  The range of motion of the right knee was within 
normal limits.  The right knee displayed 3/5 strength during 
flexion and 4/5 during extension.  Pain was not increased 
during range of motion testing.  There was pain on palpation 
of the right medial joint space.  McMurray's test was 
negative.  The veteran tolerated several knee exercises well 
but lost strength in the hamstrings.  

A September 2000 VA outpatient report notes the veteran's 
complaint of a recent fall in which his right knee gave way.  
The right knee was swollen and warm to the touch.  The right 
knee displayed limited flexion, although the examiner opined 
that the right knee joint still displayed a fairly good 
degree of flexion.  There were no ligament instability and no 
laxity.  The examiner noted that although the veteran did not 
demonstrate any ligament instability on physical exam, the 
veteran had reportedly fallen four times in the past month 
(despite wearing a brace).

An April 2001 MRI of the right lower extremity showed no 
abnormalities.  The quantity of fluid within the joint was 
minimally prominent.  Evaluation of the ligamentous 
structures revealed that the anterior and posterior cruciates 
as well as the medial and lateral collateral ligaments were 
intact.  The impression was normal magnetic resonance imaging 
of the right knee.

A May 2001 VA progress note states that there was a small, 
cool knee effusion in the right knee.  There was no 
significant bony hypertrophy.  Range of motion was intact.  
The impression was early osteoarthritis of the right knee and 
small effusion.

A July 2001 VA progress note states that there was no 
objective evidence of an etiology for the veteran's chronic 
knee pain.  The examiner also stated that radiographs and 
MRIs were unrevealing.  The examiner further stated that 
although the veteran wears braces for his knees, there was no 
objective evidence of instability.

A December 2001 surgery clinic note states that the veteran 
was seen for right knee pain.  Upon examination there was no 
effusion and the patella appeared to be tracking normally.  
The veteran was stable to varus and valgus stress.  There 
were no anterior drawer, no posterior drawer and Lachman's 
was negative.  The veteran described intense pain upon 
palpation of the superior medial aspect.

According to a February 2004 VA examination report, the 
veteran's knee movements were entirely within normal limits.  
The examiner stated that the veteran had a full range of 
motion of the right knee.  There was no instability and the 
veteran appeared to have full muscle strength in and about 
the right knee joint. 

According to February 2004 pulmonary function tests, the 
veteran's FVC was 82 percent of predicted, his FEV-1 was 88 
percent and FEV-1/FVC was 81 percent.  

The report of an April 2004 VA examination notes the 
veteran's complaints of constant knee pain which limits him 
to walking about a quarter of a mile at a time.  The veteran 
also complained of stiffness and difficulty moving his knee 
after sitting for about thirty minutes.  There were crepitus 
and some popping, which were both very painful and caused the 
veteran to cry in tears with pain.  The veteran also reported 
locking, which he said was excruciatingly painful.  The 
veteran further reported wearing a brace for the past 10 
years and said that due to his knee disability he was unable 
to continue working construction and is now a bartender.  On 
examination the veteran walked with a mild limp.  There was 
significant tenderness in the medial retinacular area of the 
right knee.  There was also a slight atrophy of the right 
distal thigh in the vastus medialis area.  Patellar movements 
were minimally painful and slightly restricted.  There was no 
significant pain on vertical compression of the patella and 
there was tenderness in the medial joint line of the right 
knee.  Range of motion was normal.  The examiner stated that 
there were locking of the knee, significant crepitus and 
popping.  The examiner opined that after stressful use of the 
knee, especially on a repetitive basis, the veteran may 
encounter additional loss of range of motion on a temporary 
basis due to pain.  In addition, the veteran said that some 
days his knee is so painful that it is difficult to get out 
of bed and get limber enough to start daily activities.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).

I.  Internal Derangement and Chondromalacia of the Right Knee

The veteran is currently in receipt of a 10 percent 
evaluation for internal derangement and chondromalacia 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5259.  Under 
that code, a 10 percent evaluation is the only available 
evaluation and is warranted for removal of semilunar 
cartilage if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  Thus, the veteran cannot receive a 
higher evaluation under this code.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
The veteran contends that a 20 percent rating is warranted 
under this code.  The Board agrees.  According to the medical 
evidence of record, the veteran experiences frequent episodes 
of locking with pain.  In addition, there have been some 
findings of effusion.  Accordingly, the Board finds that the 
veteran is entitled to a 20 percent evaluation pursuant to 
this code.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.  The veteran is not entitled to even a 
compensable rating under this code because despite his use of 
a brace for his right knee, the objective medical findings 
show that he does not have instability or subluxation of the 
knee.

II.  Osteoarthritis of the Right Knee

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

VA's General Counsel has recently held that separate ratings 
are assignable for limitation of extension and limitation of 
flexion of one knee.  See VAOPGCPREC 9-2004 (September 17, 
2004).

The Board notes that some of the symptomatology of the 
arthritis of the veteran's right knee and of the 
chondromalacia and internal derangement of the right knee 
appears to overlap; however, the RO has separately rated 
these components. 

The evidence shows that the veteran retains substantially 
full and useful range of motion in his right knee.  
Repeatedly upon examination the veteran's knee showed full 
range of motion.  In fact, according to the two most recent 
(February 2004 and April 2004) VA examination reports, the 
veteran had full range of motion of his right knee and full 
muscle strength.  Although the examiner did state in the 
April 2004 report that the veteran may lose some range of 
motion on a temporary basis due to pain after stressful use 
of his knee, the Board is of the opinion that the current 10 
percent for arthritis sufficiently accounts for this.  The 
veteran does not have sufficient limitation of motion to 
justify a compensable evaluation under Diagnostic Code 5260 
or 5261.  Therefore, neither a rating in excess of 10 percent 
nor separate ratings for limitation of extension and 
limitation of flexion of the knee are warranted.

The Board has considered whether there is any other basis for 
assigning a higher evaluation for this disability but has 
found none.  



III.  Asbestosis and Restrictive Lung Disease

A 10 percent rating will be assigned for asbestosis 
manifested by FVC of 75 to 80-percent of predicted, or DLCO 
(SB) of 66 to 80 percent of predicted.  A 30 percent rating 
will be assigned for an FVC of 65- to 74 percent of 
predicted, or DLCO (SB) of 56 to 65 percent of predicted.  
The next higher rating of 60 percent is appropriate for 
asbestosis with an FVC of 50 to 64 percent of predicted or a 
DLCO (SB) of 40 to 55 percent of predicted, or  maximum 
exercise capacity of 15 to 20 ml/kg/min oxygen consumption 
with cardiorespiratory limitation.  38 C.F.R. § 4.97, 
Diagnostic Code 6683 (2003).

The findings on the pulmonary function tests in February 2004 
do not evidence disability to a greater degree than already 
contemplated by the current 10 percent.  The pulmonary 
function testing in February 2004 disclosed impairment that 
justifies the currently assigned evaluation of 10 percent ( 
FEV-1 was 88 percent, FVC was 82 percent and FEV-1/FVC was 81 
percent ), but not higher.  The medical evidence does not 
otherwise show that the disability warrants a higher rating.  

IV.  Other Considerations

The Board has considered the benefit of the doubt doctrine 
but with the exception of the claim for a higher evaluation 
for chondromalacia and internal derangement of the left knee, 
finds that the preponderance of the evidence is against the 
veteran's claims.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required hospitalization 
for any of the disabilities and that the manifestations of 
the disabilities are not in excess of those contemplated by 
the assigned evaluations, to include the 20 percent 
evaluation granted herein.  In the Board's opinion, there is 
no indication in the record that the average industrial 
impairment from any of the disabilities would be in excess of 
that contemplated these evaluations.  Therefore, referral of 
this case for extra-schedular consideration is not in order.


ORDER

Entitlement to an increased evaluation of 20 percent for 
internal derangement and chondromalacia of the right knee is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.  

Entitlement to an increased rating for osteoarthritis of the 
right knee is denied.

Entitlement to an increased rating for asbestosis and 
restrictive lung disease is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



